DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Response After Final filed on August 17, 2021.  No claims were amended or cancelled.  Thus, claims 1-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 10-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent Publication 2017/014055 A1); in view of Wegelin (U.S. Patent 9,892,617 B2).
Regarding claim 1, Zhang teaches a method for detecting an object in a housing (Zhang: Abstract, [“…calculating an estimated fullness of the shipping container based on the loaded-container-portion volume and a capacity of the shipping container; and (f) outputting the calculated estimated fullness of the shipping container.”]) comprising:

determining, by a processor, a second scene inside the housing using the sensor (Zhang: FIG. 6; ¶43 [“…an architectural view of an example computing device…includes a communications interface 602, a processor 604, data storage 606…”]; FIGS. 2A-2B; ¶56-57 [“…the depth dimension of the shipping container that is used to derive a loaded-container-portion depth value from an unloaded-container-portion depth value for a given grid element is a grid-element-specific depth dimension that is based on a corresponding grid element in a reference empty-container point cloud…the computing system 600 calculates a loaded-container-portion volume of the shipping container by aggregating the respective loaded-container-portion grid-element volumes that were calculated at step 706, giving a result that corresponds to what volume (in, e.g., cubic meters) of the shipping container has been loaded.”]);
determining, by a processor (Zhang: FIG. 6; ¶43 [“…an architectural view of an example computing device…includes a communications interface 602, a processor 604, data storage 606…”]), a second scene inside the housing using the sensor by detecting light reflected from the direction from the second internal surface at the detector, the second scene comprising a second plurality of depth information (Zhang: FIGS. 2A-2B; ¶34 [“…FIG. 2A depicts (i) a flat back wall (i.e., surface) 202 of a shipping container and (ii) a depth sensor 204…”]; ¶56-57 [“…the depth dimension of the shipping container that is used to derive a loaded-container-portion depth value 
comparing, by the processor, the first scene with the second scene (Zhang: FIG. 7; ¶49 [“…FIG. 7 depicts a method 700 that includes steps 702, 704, 706, 708, 710, and 712, and is described below by way of example as being carried out by the computing system 600 of FIG. 6, though in general the method 700 could be carried out by any computing device…”]; ¶58 [“At step 710, the computing system 600 calculates an estimated fullness of the shipping container based on (i) the loaded-container-portion volume that was calculated at step 708 and (ii) a capacity of the shipping container. In particular, the estimated fullness of the shipping container may be calculated as the loaded-portion volume of the shipping container divided by the capacity of the shipping container. The capacity of the shipping container could be determined in multiple different ways, some of which are described below in connection with FIG. 8.”]);
determining, by the processor, a presence or an absence of the object in the housing based on a result of comparing the first scene with the second scene (Zhang: FIG. 1; ¶49 [“…the shipping container 102 contains objects (e.g., boxes and/or other packages) 106.”]; FIGS. 7-8; ¶57-58 [“…empty space that is now inaccessible due to packages being stacked in the way would be counted as loaded right along with space in the shipping container that is actually occupied by a given package.”] {The boxes and/or packages disclosed by Zhang are analogous to the “object,” recited in the claim(s).});

However, Zhang is silent as to explicitly disclosing a time of flight (ToF) sensor disposed within the housing at a first internal surface of the housing, emitting a signal from the ToF sensor towards a second internal surface of the housing that is opposite to the first internal surface, and detecting the signal reflected from a direction from the second internal surface at the time of flight sensor, and determining a second scene inside the housing using the time of flight sensor by pointing the emitter towards the second internal surface and detecting light reflected from the direction from the second internal surface at the detector. 
Wegelin, in a similar field of endeavor discloses a system for detecting an object, such as a person (Wegelin: Abstract).  Therein, Wegelin discloses a time of flight (ToF) sensor (Wegelin: FIG. 1; col 3, ln 63-67 [“…a first active sensor (e.g., an active infrared sensor, such as a position sensitive device, a parallel sensor, a triangulated sensor, a time of flight distance sensor, etc.)…”]) disposed within housing at a first internal surface of the housing (Wegelin: FIGS. 4-5; col 7, ln 6-50 [“The sensing system may comprise a first sensor arrangement 408 comprising a first passive sensor and a first active sensor. In an example, the first sensor arrangement 408 may be aimed across an entryway for the patient's room.”] {The ToF sensor 408/508 is mounted to an interior of the wall of the room, which is analogous the “housing” recited in the claim(s).}), emitting a signal from the ToF sensor towards a second internal surface of the housing that is opposite to the first internal surface (Wegelin: FIGS. 4-5; col 7, ln 6-50 {Dashed line extending from ToF sensor 408/508 shown in FIGS. 4-5}), detecting the signal See above.}), and determining a second scene inside the housing using the time of flight sensor by pointing the emitter towards the second internal surface and detecting light reflected from the direction from the second internal surface at the detector (Wegelin: FIG. 1; col 4, ln 15-20; FIGS. 4-5; col 7, ln 6-50 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a time of flight (ToF) sensor disposed within housing at a first internal surface of the housing, emitting a signal from the ToF sensor towards a second internal surface of the housing that is opposite to the first internal surface, detecting the signal reflected from a direction from the second internal surface at the time of flight sensor, where the first scene comprises a first plurality of depth information corresponding to the second internal surface of the housing, and determining a second scene inside the housing using the time of flight sensor by pointing the emitter towards the second internal surface and detecting light reflected from the direction from the second internal surface at the detector, disclosed by Wegelin, into Zhang, with the motivation and expected benefit of utilizing time of flight sensors which measure three-dimensional scenes contained in a housing for determining the presence of at least one object contained in a housing.  This method for improving Zhang was within the 
Regarding claims 8, 12, and 17, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 4, Zhang, in view of Wegelin, teach all the limitations of the parent claim 1 as shown above.  Zhang further discloses determining, by the processor, that the object is present in the housing, and determining, by the processor, a volume occupied by the object in the housing (Zhang: FIG. 7; ¶52 [“At step 706, the computing system 600 calculates a respective loaded-container-portion grid-element volume for each grid element. The computing system 600 may do so by first determining a respective loaded-container-portion grid-element depth value for each grid element, and then determining each respective loaded-container-portion grid element volume for each grid element by multiplying the particular grid element's area by the particular grid element's respective loaded-container-portion grid-element depth value.”]).  
Regarding claims 10 and 19, each claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Zhang, in view of Wegelin, teach all the limitations of the parent claim 1 as shown above.  Zhang further discloses determining, by the processor, a degree of occupancy of the housing (Zhang: FIG. 7; ¶52 {See above.}).  
Regarding claims 11 and 20, each claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.
claim 6, Zhang, in view of Wegelin, teach all the limitations of the parent claim 1 as shown above.  Zhang discloses determining multiple scenes inside a housing, where the housing is empty during determination of at least one of the scenes (Zhang: FIGS. 2A-2B; ¶56 {See above.}); comparing subsequent scenes, determining the presence or the absence of the object in the housing based on a result of comparing the subsequent scenes; and determining a displacement of the object inside the housing based on the result of comparing the first scene with the second scene and the result of comparing the third scene with the fourth scene subsequent scenes (Zhang: FIG. 1; ¶49; FIGS. 7-8; ¶52, ¶57-58 {See above.}).  However, Zhang is silent as to explicitly teaching third and fourth scenes. However, MPEP 2144.04 (VI)(B) “Duplication of Parts,” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The third and fourth scenes as recited in claim 6 do not produce new and unexpected result.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Zhang and Wegelin to obtain the invention as specified in claim 6.
Regarding claims 13, 14, and 15, each claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Zhang, in view of Wegelin, teach all the limitations of the parent claim 1 as shown above.  Zhang further discloses each of the first scene and the second scene comprises a three-dimensional scene (Zhang: FIGS. 3-4; ¶35-36 [“FIG. 3 depicts a loaded-container point cloud, in accordance with some embodiments. In particular, FIG. 3 depicts a 3D point cloud 302. As a general matter, the depth sensor that is oriented at the open end of the shipping container may gather depth information in a given field of view and transmit that 
Regarding claim 16, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 21, Zhang, in view of Wegelin, teach all the limitations of the parent claim 1 as shown above.  Wegelin further discloses a first active sensor 916, and/or a second active sensor 918 may be selectively positionable (e.g., a sensor may be manually or mechanically movable in a plurality of directions such as up/down, left/right, diagonal, etc., to substantially cover the second internal surface (Wegelin: FIGS. 9A-B; col 9, ln 23-32 [“…a first active sensor 916, and/or a second active sensor 918 may be selectively positionable…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a signal of the electromagnetic wave type, and emitting the signal to substantially cover the second internal surface, disclosed by Wegelin, into Zhang, with the motivation and expected benefit of providing a three-dimensional representation of a scene obtained on the basis of a mesh of distances.  This method for improving Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wegelin.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wegelin and Wegelin to obtain the invention as specified in claim 21.
Regarding claim 22, the claim recites limitations found within claim 21, and is rejected under the same rationale applied to the rejection of claim 21.

Claims 2-3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wegelin; and further in view of Tudhope (U.S. Patent Publication 2018/0033281 A1).
Regarding claim 2, Zhang, in view of Wegelin, teach all the limitations of the parent claim 1 as shown above.  However, Zhang, in view of Wegelin, is silent as to explicitly disclosing repeating the determining the second scene inside the housing at a regular interval.
Tudhope discloses an ultrasonic pool occupant sensing device (Tudhope: Abstract.)  Therein, Tudhope discloses comparing a stored reference signal and a newly acquired signal at regular intervals for determining a scene (Tudhope: FIGS. 6-7; ¶81 [“The device (700) can be configured to learn the physical characteristics of individual pools, e.g., the geometry of the pool and presence of structures such as ladders etc., by the returned signal which will be stored as the reference signal. The timer unit (105) of the digital processing unit (104) sends a timing signal to the driver (103) of the front end electronics system (102) at intervals regular or irregular to monitor the pool. By comparing the stored reference signal and the newly acquired signal, the control unit can detect intrusion in the pool.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining the second scene inside the housing at a regular interval, disclosed by Tudhope, into Zhang, as modified by Wegelin, with the motivation and expected benefit of readily and frequently determining any change in occupancy of the housing.  This method for improving Zhang, as modified by Wegelin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tudhope.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Zhang and Wegelin and Tudhope to obtain the invention as specified in claim 2.
claim 18, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Zhang, in view of Wegelin and Tudhope, teach all the limitations of the parent claim 2 as shown above.  Zhang discloses determining that the object is present in the housing, and determining whether the object has been removed from the housing based on a result of comparing the first and second scenes (Zhang: FIG. 1; ¶49; FIGS. 2A-2B; ¶56; FIGS. 7-8; ¶52, ¶57-58 {See above.}).  
Tudhope discloses comparing successive second scenes obtained from repeating the determining the second scene inside the housing at the regular interval (Tudhope: FIGS. 6-7; ¶81 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of comparing successive second scenes obtained from repeating the determining the second scene inside the housing at the regular interval, disclosed by Tudhope, into Zhang, as modified by Wegelin and Tudhope, with the motivation and expected benefit of readily and frequently determining any change in occupancy of the housing.  This method for improving Zhang, as modified by Wegelin and Tudhope, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tudhope.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Zhang and Wegelin and Tudhope to obtain the invention as specified in claim 3.

Regarding claim 9, Zhang, in view of Wegelin, teach all the limitations of the parent claim 1 as shown above.  Tudhope discloses comparing executing a timeout step that causes the See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of executing a timeout step that causes the time of flight sensor to repeat determinations of the second scene at regular intervals, disclosed by Tudhope, into Zhang, as modified by Wegelin, with the motivation and expected benefit of readily and frequently determining any change in occupancy of the housing.  This method for improving Zhang, as modified by Wegelin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tudhope.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Zhang and Wegelin and Tudhope to obtain the invention as specified in claim 9.

Response to Arguments
Applicants’ arguments filed on August 17, 2021 have been fully considered and are persuasive.  Resultantly, claims 1-22 are rejected on new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P AIELLO/Examiner, Art Unit 2864